Memorandum. Judgment of conviction unanimously reversed on the law and facts and complaint dismissed.
Defendant was not entitled to a jury trial, since the maximum sentence he could receive was six months’ incarceration (Baldwin v. New York, 399 U. S. 66) and there was no basis in fact for defendant’s claim that the Justice below was biased against him.
However, defendant may not be convicted of a zoning violation where he has shown a valid nonconforming use (People v. Miller, 304 N. Y. 105; 2 Rathkoff, Law of Zoning and Planning [3d ed., 1972], p. 58-1), even though there has been a legitimate increase in volume (People v. Perkins, 282 N. Y. 329; Matter of Vella v. Zoning Bd. of Appeals of Rochester, 206 Misc. 941, 945).
Concur — Hogan, P. J., Pittoni and Parley, JJ.